FLETCHER, Judge.
Virginia Pope appeals an order of the Florida Unemployment Appeals Commission [Commission] which order denies her certain supplementary benefits under the Temporary Extended Unemployment Compensation Act of 2002[Act] Public Law 107-147, Section 202(b)(4). We have examined the record and conclude that the Commission has correctly applied the Act.
Section 202(b) of the Act provides for extended unemployment compensation benefits for individuals who meet certain criteria. Subsection (4) provides that in order for an individual to be entitled to extended benefits the individual must have filed an initial claim for regular compensation after March 15, 2001. The extended benefits are calculated at 50% of the total *663regular compensation. The record shows that Ms. Pope filed a claim for regular compensation on March 19, 2001 with credits available of $881.00. The amount of her extended benefits ($440.00) was thus properly based on her wages as required by Section 448.111(2), Florida Statutes (2001). Ms. Pope now claims that the amount of her extended benefits should have been greater because she was misled into filing the March 19, 2001 claim for $881.00. Ms. Pope contends that had she not filed the March 19, 2001 claim, her extended benefits would have been based on an earlier 2000 claim for regular compensation of $7,254.00. What Ms. Pope misunderstands is that if she had not filed after March 15, 2001, Section 202(b)(4) would have precluded any claim for extended benefits.
Accordingly, the Commission’s decision is affirmed.
NESBITT, Senior Judge, concurs.